Citation Nr: 0921046	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  03-26 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for asbestosis.

3.  Whether service connection for diabetes mellitus, 
including associated cataracts, was properly severed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The issue of service connection for hearing loss 
was previously denied by the Board in a March 2007 decision, 
which was later vacated and remanded by a United States Court 
of Appeals for Veterans Claims (Court) decision dated August 
2007, which was based on a July 2007 Joint Motion for Partial 
Remand.  This issue was remanded for further development in 
January 2008, and now returns again before the Board.  The 
issue of service connection for asbestosis was previously 
remanded by a March 2007 Board decision, and now returns 
again before the Board.  The issue of severance for the 
Veteran's diabetes and related cataracts was noted to be 
stayed at the time of the March 2007 Board decision, but is 
now ripe for adjudication.

The issue of service connection for asbestosis is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.
  

FINDINGS OF FACT

1.  Sensorineural hearing loss was first manifested many 
years after the Veteran's service, and the preponderance of 
the evidence of record indicates that it is not related to 
his service.

2.  A September 2003 RO decision properly severed service 
connection for the Veteran's diabetes and related cataracts.




CONCLUSIONS OF LAW

1.  Sensorineural hearing loss was not incurred or aggravated 
in the Veteran's active duty service; nor may it be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Service connection for the Veteran's diabetes and 
cataracts is not restored.  38 U.S.C.A. § 1159 (West 2002); 
38 C.F.R. § 3.957 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in November 2001, March 2002, November 2005, 
April 2007, February 2008, and April 2009.  These letters 
informed the Veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and of 
what evidence the Veteran should provide.  The Veteran was 
also specifically informed of the law as it pertains to 
effective dates by the April 2009 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds that any notice errors did not 
affect the essential fairness of this adjudication, and that 
it is not prejudicial to the Veteran for the Board to proceed 
to finally decide this appeal.  

No prejudice has been alleged in the timing of these notices, 
and none is apparent from the record; and this claim has been 
readjudicated several times during the course of this appeal.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a timing defect may be cured by the issuance of 
fully compliant notification followed by a re-adjudication of 
the claim).

The VA has also done everything reasonably possible to assist 
the Veteran with respect to her claims for benefits that are 
being finally decided on this appeal, such as obtaining VA 
medical records and providing the Veteran with several VA 
examinations.  Consequently, the duty to notify and assist 
has been satisfied in this appeal.

The Veteran seeks service connection for bilateral 
sensorineural hearing loss, which he contends is the result 
of noise exposure in service.  Specifically, the Veteran 
contends, as outlined in an October 2007 letter, that he 
feels that his duties as a signalman on a ship exposed him to 
significant noise as planes took off and landed on that ship.  
He also felt that he was exposed to a high level of noise as 
a result of gunnery training.  The Veteran indicated that he 
was not offered hearing protection in service, and believes 
that his above noted exposure to noise in service resulted in 
acoustic trauma which eventually caused his current hearing 
loss.

The Board notes that the Veteran's service medical records 
are missing, and possibly destroyed.  Although efforts have 
been made by VA to obtain the Veteran's complete service 
medical records, the National Personnel Records Center (NPRC) 
was unable to locate the Veteran's service medical records.  
The Board realizes in cases such as these, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of this Veteran's claim was undertaken with this 
duty in mind.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Certain chronic diseases may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2008).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for hearing loss.  
In this regard, the Board finds that there is no evidence of 
record showing chronic hearing loss until many years after 
service, and the preponderance of the evidence of record 
indicates that the Veteran's hearing loss is not related to 
service.

As noted above, the Veteran's service medical records are 
unavailable.  Regardless, the Veteran has indicated that 
there was no hearing loss for which he received treatment in 
service, but rather that the prolonged noise exposure during 
his service has caused his current hearing disability.  See 
VA Form 21-4138, Statement in Support of Claim, dated in May 
2005.

The Veteran's service personnel records indicate that his 
military occupational specialty was Boatswain's Mate.  The 
Veteran contends that his duties on the deck of an aircraft 
carrier necessarily exposed him to the loud noises of jet 
engines on the flight line and the firing of large guns.  

The early medical records associated with the Veteran's 
claims file show that the Veteran's hearing acuity was 
roughly normal in 1973 and 1977, but had decreased in 1987.  
Records in 1997 demonstrate the first documented occasion on 
which he sought treatment for decreased hearing acuity.  
Specifically also noted in those 1997 records is that the 
Veteran reported that he worked heavy construction, as a 
carpenter in industrial sites and steam plants, and indicated 
that his family members had told him he had been going deaf 
for the last 5 years.  See medical report by Dr. J.V.S., 
dated in October 1997.

There is, in fact, no contemporaneous evidence dating from 
the Veteran's separation from service until 1987 of any issue 
involving his hearing.  His statements in 2001 made in 
connection with his claim regarding hearing loss symptoms in 
1966, more than 30 years after the fact, are less probative 
than the early medical evidence which shows no evidence of 
hearing loss.  

The Veteran has submitted audiological results dated from 
October 1973 to August 1987.  The 1987 test results are the 
first to meet VA's parameters for impaired hearing.  In the 
right ear, the auditory threshold at the 4000 hertz level was 
40 decibels; in the left ear, three thresholds were greater 
than 26 decibels.  This represents the first documented 
instance of impaired hearing for VA purposes. Presuming for 
the sake of this decision that this represents sensorineural 
hearing loss, (a determination that only a medical 
professional can competently make), this diagnosis is still 
more than 20 years after the Veteran's separation from 
service.  Due to the lapse in time between separation and 
diagnosis, the presumption for organic diseases of the 
nervous system is not applicable.

The Veteran received a VA audio examination in April 2008.  
At that time the Veteran's history was noted, and the Veteran 
was examined.  The Board points out however that while the 
Veteran reported noise exposure in service at that time, he 
specifically denied other occupational or recreational noise 
exposure.  Upon testing, the Veteran was found to have mild 
to moderate bilateral sensorineural hearing loss above 1 kHz.  
The examiner indicated that he did not feel he could state 
that it was as least as likely as not that the Veteran's 
hearing loss was due to service.  In support of this opinion, 
the examiner indicated that the Veteran's 1973 hearing report 
results indicated normal hearing bilaterally, but exhibited a 
decrease at 3-4 kHz, characteristic of noise exposure.  This 
notch slowly progressed to a mild  hearing loss between 1973 
and 1987.  During the examiner's interview, the Veteran 
denied occupational noise exposure, but in reviewing the 
claims file, it was revealed that the Veteran worked as a 
carpenter and in construction subsequent to service.  The 
1997 evaluation at which time the Veteran reported he had 
been told by his family that he was going deaf for the past 5 
years was also noted.  The examiner indicated that the amount 
of noise exposure between 1966 and 1973 is unknown, but the 
pattern of hearing thresholds obtained in 1973, while, within 
normal limits, would not be expected in a young adult without 
significant noise exposure.  The noise exposure reported by 
the Veteran while in service was significant, however, the 
fact that the Veteran was enrolled in a hearing conservation 
program as early as 1973 indicates exposure to hazardous 
noise environments subsequent to service.  Thus, the examiner 
indicated that he could not say with certainty whether the 
Veteran's hearing loss was due to service or due to noise 
exposure subsequent to service.

The Veteran received another VA audio examination in May 
2008.  At that time the Veteran's reported history of noise 
exposure in service was noted.  Ear examination at that time 
was essentially normal.  Upon examining the Veteran and after 
reviewing the Veteran's history, the examiner indicated that 
it was less likely than not that the Veteran's current 
hearing loss was due to the loud noise exposure that he was 
exposed to during active duty.  In support of this statement, 
the examiner noted that the Veteran had an essentially normal 
audiometric examination seven years after his discharge from 
service.  The examiner also noted that while the Veteran had 
noise exposure in service, he also had noise exposure 
subsequent to service while working.  The Board finds this 
examination opinion particularly probative since it was made 
based on a thorough examination of the Veteran, after a 
thorough review of the record, and is supported by reasons 
and bases.

Thus, considering the amount of time between the Veteran's 
separation from service and his first diagnosis of hearing 
loss, over 20 years, considering the Veteran's noise exposure 
subsequent to service, and the medical opinion evidence of 
record, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for the Veteran's hearing loss.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).





Whether service connection for diabetes mellitus, including 
associated cataracts, was properly severed.


In order to sever a grant of service connection, VA must 
demonstrate that the grant was clearly and unmistakably 
erroneous and that VA followed the applicable procedural 
safeguards.  38 C.F.R. § 3.105(d) (2008).  In addition, 
service connection for any disability granted or continued 
under title 38 U.S.C., which has been in effect for 10 or 
more years, will not be severed except upon a showing that 
the original grant was based on fraud or it is clearly shown 
from military records that the person concerned did not have 
the requisite service or character of discharge.  This 10 
year period is calculated from the effective date of the VA 
finding of service connection, to the effective date of the 
rating decision severing service connection.  38 U.S.C.A. § 
1159 (West 2002); 38 C.F.R. § 3.957 (2008).

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government). When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  If 
additional evidence is not received within that period, final 
rating action will be taken.  38 U.S.C.A. §§ 5109A, 
5112(b)(6) (West 2002); 38 C.F.R. § 3.105(d) (2008).

"Clear and unmistakable error" is defined as a very specific 
and rare kind of error. It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

The Court of Appeals for Veterans Claims has propounded a 
three-pronged test to determine whether clear and 
unmistakable error (CUE) was present in a prior 
determination. The criteria are: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions in effect at the 
time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based upon the record and law that 
existed a the time of the prior adjudication in question.  
Grover v. West, 12 Vet. App. 109, 111-112 (1999); Russell v. 
Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, supra at 43- 
44.

Although the same standards applied in a determination of 
clear and unmistakable error in a prior decision are applied 
to a determination of whether a decision granting service 
connection was the product of clear and unmistakable error 
for the purpose of severing service connection, reviewable 
evidence in a severance claim is not limited to that which 
was before the RO in making its initial service connection 
award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1997).

Initially, the Board notes that it appears that all 
procedural safeguards have been met, in regards to the 
severance of the diabetes and cataracts.  The Veteran was 
initially granted service connection for diabetes by a May 
2002 RO decision, effective July 1, 2001.  Service connection 
was granted based on the fact that the Veteran had a 
confirmed diagnosis of diabetes mellitus, type II, and his 
service personnel records showed that he had service in 
Vietnam.  As such, he was granted service connection for 
diabetes mellitus on a presumptive basis as related to 
presumptive herbicide exposure as having served in Vietnam.

The Veteran was granted service connection for cataracts by 
an August 2002 RO decision, also effective July 1, 2001.  
This was based on the fact that the Veteran was service 
connected for diabetes, and an opinion from a medical 
examiner indicated that cataracts were a known complication 
of type 2 diabetes mellitus.  

In April 2003, the Veteran was sent an RO decision which 
proposed to sever service connection for diabetes.  The 
Veteran was informed at that time that the RO found clear and 
unmistakable error in its prior decisions.  Specifically, the 
RO found that the prior decisions had been based on the 
supposition that the Veteran's service included him 
"stepping foot" in Vietnam.  However, a thorough review of 
the Veteran's records showed that the Veteran served as an 
able seaman aboard an aircraft carrier which had served in 
the waters off Vietnam, and had not ported in Vietnam during 
the Veteran's period of service.  The RO noted that it was 
not permitted to presume exposure to herbicides unless the 
Veteran actually set foot in Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii); see also Haas v. Peake, 525 F.3d 1168, 
1187-94 (Fed. Cir. 2008).  As such, the RO found that it made 
a clear and unmistakable error when it granted service 
connection for diabetes (and the residuals thereof) based on 
presumptive exposure to herbicides.  In September 2003, the 
Veteran was sent a rating decision indicating that his 
diabetes and cataracts service connection would be severed 
effective December 1, 2003.

Therefore, as all the procedural requirements have been met, 
the question remains as to whether the July 2001 RO decision 
granting service connection for diabetes, and the August 2002 
RO decision granting service connection for cataracts, 
contained clear and unmistakable error.  The Board finds 
these decisions were clearly and unmistakably erroneous, and 
service connection was properly severed.

In this regard, the Board notes that the evidence clearly 
shows that the correct facts, as they were known at the time, 
were not before the adjudicator.  Specifically, the RO based 
its decision on a supposition that the Veteran set foot in 
Vietnam, which the evidence of record shows did not occur.  
The Veteran later alleged that he made an unscheduled stop in 
Vietnam for approximately 18 hours, but no evidence has been 
found to support that, and there is no objective evidence of 
record showing that the Veteran set foot in Vietnam.  
Further, this error is undebatable and of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made.  Again, the Veteran's grant of 
service connection for diabetes and cataracts related to 
diabetes was clearly based on the RO's erroneous belief that 
the Veteran had stepped foot in Vietnam.  Had the RO realized 
at the time that the Veteran did not set foot in Vietnam, 
service connection would not have been granted.

Therefore, the Board finds that, as the proper procedures 
were followed in severing the Veteran's diabetes and related 
cataracts, and as the evidence shows that the July 2001 and 
August 2002 decisions granting service connection for 
diabetes and cataracts were clearly and unmistakably 
erroneous, service connection for diabetes mellitus, 
including associated cataracts, was properly severed.


ORDER

Entitlement to service connection for hearing loss is denied.

Service connection for diabetes mellitus, including 
associated cataracts, was properly severed.


REMAND

As to the Veteran's claim of entitlement to service 
connection for asbestosis, the Board notes that this issue 
was remanded by the Board in March 2007 for further 
development, specifically, to request an opinion from the 
Department of the Navy Medical Liaison office of the National 
Personnel Records Center (NPRC)  (Liaison office), as to 
whether it was likely that the Veteran was exposed to 
asbestos in the course of his assigned military duties within 
the military occupational specialty noted in his service 
personnel records.  Although the record does show that a 
letter was sent to that office in April 2007, there is no 
evidence of record showing that an opinion was ever received 
from the Medical Liaison office, or that the Medical Liaison 
office declined to offer an opinion.  A Remand by the Board 
confers on the Veteran, as a matter of law, the right to 
compliance with the Remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Where the Remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance. Id.  As such, the Board finds that this 
issue is not ready for appellate review and must be remanded 
for compliance with the Remand instructions.


Accordingly, the case is REMANDED for the following action:

1. Contact the Department of the Navy 
Medical Liaison office of the National 
Personnel Records Center in an effort to 
verify the Veteran's alleged sources of 
asbestos exposure.  A copy of the 
Veteran's service personnel records, as 
well as a copy of all of the Veteran's 
statements of record in which he describes 
the ways by which he was allegedly exposed 
to asbestos should be included.  See VA 
Form 21-4138, dated June 17, 2003; see 
also VA Form 9, dated May 2, 2005, noting 
the specifics of his service as a 
Boatswain's Mate on the USS Hancock.

The Liaison Office should be asked to 
indicate whether it was likely that the 
Veteran was exposed to asbestos in the 
course of his assigned duties within the 
military occupational specialty noted in 
his service personnel records.  If no such 
opinion can be given, the service 
department should so state, and give the 
reason why.  If the RO is unable to obtain 
a statement from the Liaison Office, that 
should also be clearly noted in the 
Veteran's claims file.

2. Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


